At the outset, it is with pleasure that I extend, 
on behalf of the Government and people of the State of 
Kuwait, our sincere congratulations to Mr. Ashe and 
to his country, Antigua and Barbuda, upon his election 
as President of the General Assembly at its sixty-
eighth session. We are certain that his vast experience 
in international affairs will enable him to conduct the 
deliberations of this session wisely and ably, and we 
wish him success in that endeavour. We extend our 
thanks to Mr. Vuk Jeremi. for his great efforts as 
President at the previous session. 

I should also like to pay tribute to the tremendous 
and tireless efforts by Secretary-General Ban Ki-moon 
in leading the Organization and disseminating its lofty 
message and in seeking to maintain international peace 
and security, in fulfilment of the aspirations of the 
States and peoples of the world for a better world that 
guarantees a life of dignity for all human beings.

The State of Kuwait condemns the acts of terrorism 
committed in a shopping centre in Nairobi on Saturday, 



21 September. We extend our sincerest condolences to 
the people and Government of Kenya and to the families 
of the victims. We also underscore again our support 
for Bahrain and all of the measures being undertaken 
there to strengthen security.

The maintenance of regional and international peace 
and security occupies a position of great importance 
among the priorities of the foreign policy of the State 
of Kuwait, based on its principles and objectives, the 
Charter of the United Nations and the provisions of 
international law, which call for the building of bridges 
of confidence, good-neighbourly relations, mutual 
respect and non-interference in the internal affairs of 
States, as well as for the promotion of the concepts 
of peaceful coexistence and the pursuit of peaceful 
settlements to conflicts and disputes.

In November 2012, the State of Kuwait celebrated 
the fiftieth anniversary of the adoption of its 
Constitution, which was the result of a distinctive 
experience reflecting relations between ruler and 
subject. It evolved in a historically seamless manner 
into a democratic mechanism involving popular 
participation. That process has embodied the essence 
and values of political growth based on a commitment 
to working for peace, as well as developing and 
strengthening relations with neighbouring countries 
in accordance with the principles of mutual respect, 
common interests and rising above the wounds of the 
past in order to chart a better future for the region and 
the world.

In that context, I would highlight our bilateral 
relations with the Republic of Iraq and to commend the 
efforts of the Iraqi Government to fulfil its international 
commitments to the State of Kuwait, in implementation 
of the relevant Security Council resolutions. Our 
bilateral relations have developed in positive and 
tangible ways through communications at the highest 
level between the leadership of both countries. We 
have overcome our past differences and are looking to 
the future to strengthen and develop future bilateral 
relations for the welfare and interests of the peoples of 
both countries.

We also look forward to genuine cooperation 
with the Republic of Iraq in order to find the remains 
of missing Kuwaitis and third-country nationals and 
undertake a serious search for the national archives 
of the State of Kuwait, in implementation of Security 
Council resolution 2107 (2013). That resolution was 
adopted following the understanding reached to transfer 
follow-up responsibility for these matters from the 
High-level Coordinator on the issue of the repatriation 
or return of all Kuwaiti and third-country nationals or 
their remains to the United Nations Assistance Mission 
for Iraq. In this regard, we commend the efforts of 
the Secretary-General and his concern to accelerate 
the closure of these two issues, discover the fate of 
the remaining missing persons and put an end to their 
families’ suffering.

More than two and a half years have passed since 
the eruption of the crisis in Syria. This crisis is more 
than a humanitarian disaster; it is fast approaching the 
definition of a catastrophe, with the increasing numbers 
of victims and missing persons, both internally and 
externally, and the recurring scenes of bloodshed, 
violence, destruction, oppression and violation of 
the most basic principles and values of humankind. 
The scale of the crisis has become an obstacle to any 
possible solution that could contain it, despite the great 
and continued efforts at the regional and international 
levels. The Security Council has been faced with a 
historic and decisive responsibility: to start taking 
serious and tangible steps to ensure solutions that can 
guarantee an end to the bloodshed of the brotherly 
Syrian people, achieve their demands and restore 
security and stability in their country.

In January 2013, in response to the suffering of the 
Syrian people owing to the exacerbation of the crisis 
and its destructive consequences, the State of Kuwait 
hosted an international donors conference to support 
the humanitarian situation in Syria. This conference 
achieved the desired results, and pledges surpassed 
the targeted amount of $1.5 billion, of which the State 
of Kuwait contributed $300 million. This amount has 
been disbursed in full to a number of United Nations 
bodies and agencies, which converted it into emergency 
relief assistance to the Syrian people, inside and outside 
Syria. The State of Kuwait would like to thank all 
countries that participated in the donors conference. 
Their participation reflected their care and concern 
regarding the deteriorating humanitarian situation in 
Syria.

We all recognize that the maintenance of peace and 
security is the key that opens the doors to a dignified 
life, prosperity and human creativity. This is because 
factors such as development, in all its economic, social, 
environmental, political and cultural aspects, cannot 



take place when peace and security are lacking or 
ebbing.

Turning to the Middle East region, Palestine is still 
facing chronic challenges that have disrupted the vision 
of a future based on development and regional and 
international cooperation. The political and security 
conditions in the region have also been disrupted by 
the lack of confidence created by Israel’s continued 
policy of building illegal settlements on occupied 
Palestinian lands, its continued siege of the Gaza Strip 
and the detention of thousands of Palestinians and their 
imprisonment in subhuman conditions, in contravention 
of the most basic rules of international humanitarian 
law. Such practices reached their peak after Palestine 
received Observer State status in the Organization.

In this regard, we reiterate that only the international 
community will be able to find the difficult formula for 
peace. We value in this respect the ongoing efforts of 
the United States of America to achieve a breakthrough 
in the peace process and hope that persistent efforts and 
pressure on Israel will make it accept the resolutions of 
international legitimacy.

At the regional level, concerning Iran’s nuclear 
programme, the State of Kuwait supports the ongoing 
efforts to peacefully resolve this issue in a manner a 
that will preserve the right of the Islamic Republic 
of Iran and all countries in the region to use nuclear 
energy for peaceful purposes under the supervision and 
monitoring of the International Atomic Energy Agency 
(IAEA). We also call upon the Islamic Republic of 
Iran to cooperate fully with international efforts and 
work on implementing the relevant Security Council 
resolutions. We also call on Iran to cooperate with the 
IAEA and implement its resolutions to find a definitive 
solution to this crisis, which had cast it shadow on this 
region for many years, given rise to doubts and created 
an atmosphere of instability and tension.

This year, the State of Kuwait celebrated the 
fiftieth anniversary of its membership in this enduring 
Organization. Ever since then, and driven by its belief 
in the importance of common international action, it has 
sought to provide highly effective support to many of 
the agencies, bodies and entities of the United Nations 
system. This is particularly true in view of the growth 
and increase in challenges facing the Organization at 
all levels and putting the international community, 
represented by the United Nations, to the test, a test of 
international will and global partnership in facing these 
challenges.



The adoption of the Millennium Development 
Goals (MDGs) represented a major shift in the ability 
of the United Nations to mobilize the global will to 
eradicate poverty and achieve sustainable development, 
thus clearly expressing how ambitious the will of the 
international community really is and the feasibility of 
this global partnership.

However, major new challenges have emerged 
that are related either to security disruptions resulting 
from instability and the violations of human rights 
that accompany them, or to the steady environmental 
deterioration that threatens our world, together with 
other serious and urgent challenges. This requires the 
international community to take up the inevitable task 
of rethinking our preparations for a comprehensive and 
ambitious development plan. 

We must complement the efforts aimed at achieving 
the MDGs by formulating new goals and incorporating 
them in the post-2015 development plan. This will enable 
us to take a quantum leap towards a renewed global 
partnership that will complete the process under way 
on the scientific bases of the Millennium Declaration 
(resolution 55/2) and the principles and outcome of the 
United Nations Conference on Sustainable Development 
(resolution 66/288, annex) held in Brazil. It should help 
our peoples, to whom those goals represent the hope of 
creating an ideal world and a better life, particularly in 
the least developed countries or those still recovering 
from wars and conflicts. In this respect, we refer to 
the importance of the international community paying 
careful attention to supporting the foundations of 
development in order to achieve security and stability 
in Somalia and Afghanistan.

While the State of Kuwait is considered a 
developing country, it has been independent since 
1961 and given a great deal of attention to providing 
financial and material assistance to the developing 
and least developed countries, through many different 
mechanisms and initiatives. The Kuwait Fund for Arab 
Economic Development is a central Kuwaiti institution 
firmly committed to implementing its promises and 
policies on international cooperation and assistance to 
needy people by on the ground. Since its establishment, 
and having outgrown its regional Arab scope, the Fund 
has expanded its activities and development assistance 
to Asian, African and Central and Latin American 
countries.



In that regard, the State of Kuwait has provided 
provisional funding of $500 million to the Republic 
of Yemen for development projects in the 2012-2014 
provisional programme. The contribution seeks 
to support a peaceful transition of power pursuant 
to the Gulf Cooperation Council initiative and its 
Implementation Mechanism, which are aimed at 
ending the crisis in Yemen, re-establishing security 
and stability there, and rehabilitating the development 
sectors in order to fulfil the legitimate aspirations of 
the Yemeni people to live in peace and security through 
the consolidation of democracy and good governance.

The State of Kuwait, through its great interest in 
promoting and intensifying regional and international 
multilateral activities by reviewing cooperation and 
coordination measures in many important and political 
fields, has hosted many regional and international 
summits, meetings and conferences. All haved focused 
on a multiplicity of issues, challenges, hopes and 
aspirations and supported initiatives aimed at creating 
better conditions for the peoples of the region and the 
world.

In order to expand that approach, built on 
coordination and a spirit of entrepreneurship, in 
November the State of Kuwait will host the third 
Arab-African Summit under the theme “Partners 
in Development and Investment”. We hope that 
this initiative will achieve results that deepen the 
foundations of Arab-African cooperation and open 
new horizons in the name of stability, development 
and cooperation between the people and countries of 
these two regions. The State of Kuwait will also host 
the thirty-fourth session of the Supreme Council of the 
Cooperation Council for the Arab States of the Gulf 
in December, as well as the twenty-fifth Summit of 
League of Arab States in March 2014.

In conclusion, I reiterate the commitment of the 
State of Kuwait to the international multilateral system 
and to the purposes and principles of the Charter of the 
United Nations, as well as its belief in the importance 
that all States fulfil the obligations to which they 
have committed in international agreements and 
conferences. That will help in the search for just and 
equitable solutions to the global threats and challenges 
confronting us in order to achieve the lofty objective of 
maintaining international peace and security.
